RYDER, Judge.
Appellant, Paul Barron, appeals from the trial court’s denial of his petition to reopen probate proceedings and to rescind adjudication of death. The trial court denied the petition “in its entirety,” but then found that “Barron is in fact alive_” In order to give effect to the apparent intent of the trial court’s order, we construe the order as granting the petition insofar as to rescinding the earlier adjudication of death, but denying the petition to reopen probate proceedings. We find no merit in the issues raised by appellant in this appeal other than that discussed above. Accordingly, *374we affirm based on the above construction of the trial court’s order.
Affirmed.
SCHEB, A.C.J., and SCHOONOVER, J., concur.